Citation Nr: 1635365	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for a skin disorder, currently rated as tinea versicolor. 

3.  Entitlement to a rating in excess of 10 percent for service-related scars.

4.  Entitlement to a compensable rating for malaria. 

5.  Entitlement to a rating in excess of 40 percent for the genitourinary residuals of prostate cancer. 

6.  Entitlement to a rating in excess of 40 percent for left leg lymphedema associated with prostate cancer. 

7.  Entitlement to a rating in excess of 40 percent for right leg lymphedema associated with prostate cancer. 

8.  Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

9.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969 including combat service in the Republic of Vietnam, for which he received a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for PTSD, entitlement to a rating in excess of 30 percent for an adjustment disorder, entitlement to a rating in excess of 10 percent for a skin disorder, entitlement to a rating in excess of 10 percent for service-related scars, entitlement to a rating in excess of 40 percent for genitourinary residuals of prostate cancer, entitlement to a rating in excess of 40 percent for left lower extremity lymphedema, and entitlement to a rating in excess of 40 percent for right lower extremity lymphedema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's in-service malaria fully resolved and he has had no recurrent symptoms and no residuals of the disease. 

2.  The Veteran is unable to obtain and maintain gainful employment consistent with his experience and education due to a combination of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.31, 4.79, DC 6034 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis - Malaria

The Veteran was treated for malaria in service.  This condition was deemed service connected soon after service and rated as noncompensable as the disease was inactive and there were no residual symptoms of the disease.   Malaria is rated under 38 C.F.R. § 4.79, DC 6034.  Under this code, the evaluation is based on visual impairment, disfigurement, conjunctivitis, etc., depending on the particular symptoms and/or residuals in the particular case.  In the current case, the Veteran received a VA infectious diseases examination in October 2012.  In it, the Veteran reported feeling fine with no chills, no fever, no malaise, and no recurrence of the disease.  The examiner stated that the Veteran's malaria was inactive and he had no symptoms attributable to malaria and no residuals attributable to malaria.  As such, a compensable rating for malaria is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence shows that the Veteran's service-connected adjustment disorder and residuals of prostate cancer, especially bilateral lower extremity lymphedema and urinary frequency, make employment extremely difficult.  The Veteran last worked in 2011 and previously worked approximately 30 years as a supervisor with the department of Public Works in Puerto Rico.  An undated Social Security Administration questionnaire filled out by the Veteran reflects he supervised groups of men to make sure they were doing work and following orders, doing tasks such as filling potholes, maintaining streets, and cutting grass.  He prepared reports and completed forms and occasionally used machines, tools, or equipment.  He reported walking approximately 4.5 hours and standing one hour of an average eight hour day. 

A November 2007 VA examination to determine the residuals of prostate cancer reflects that the condition had an impact on work due to increased absenteeism.  The examiner stated that the Veteran's prostate disability and residuals prevented him from doing chores, exercise, sports, and recreation; had moderate impact on his ability to travel, dress, and toilet; mild impact on shopping and bathing; and no impact on feeding and grooming.  

In an October 2012 VA vascular examination for his bilateral lower extremity lymphedema, the Veteran reported that he had retired the previous years due to his bilateral leg swelling.  The examiner noted that the Veteran was able to ambulate for approximately 20 minutes or less than 400 yards due to pain.  The Veteran was afforded a VA lymphatic systems examination later the same month.  The provider indicated that the Veteran had difficulty with ambulation, had trophic/skin changes in his legs, and absence of hair as well as grade one-to-two edema.  The examiner stated that the veteran had symptoms of claudication in both legs with ambulation between 25 and 100 yards at two miles per hour.  The Veteran again reported retiring approximately one year prior due to difficulty with standing and poor tolerance for ambulation.

The evidence shows that the Veteran's residuals of prostate cancer include voiding dysfunction with urine leakage.  See October 2012VA examination report.  The report reflects that the Veteran had to change his absorbent material less than two times per day; however, he had to urinate at least once an hour during the daytime.  The Veteran also indicated that he got up at least twice per night to void.  In a March 2010 genitourinary examination, the provider noted that the Veteran's urinary incontinence had an impact on his occupational activities due to such symptoms as decreased concentration and poor social interactions.  The resulting work problems noted included increased tardiness and increased absenteeism. 

Further, the medical evidence shows that the Veteran's adjustment disorder symptoms result in trouble sleeping, depressed mood with crying bouts, anxiety, irritability, and passive death wishes.  See April 2010 psychiatric examination report.  In November 2011, the Veteran received another VA psychiatric examination.  The provider indicated that the Veteran was tearful at times and his symptoms included anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also characterized the Veteran's occupational and social impairment as resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner then stated that the Veteran's psychiatric symptoms alone did not render him unemployable.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").
  
As noted above, the Veteran bilateral lower extremity lymphedema has a significant impact on his ability to stand and ambulate.  His urinary incontinence likely had a significant negative impact on his ability to conduct business as a field supervisor for a public works department.  Medical evidence reflects that he would likely have more absences and increased tardiness.  A now dated evaluation from 2007 reflects the Veteran could not perform highly physical activities due to his prostate cancer residuals and many less physical activities were significantly impacted.  Moreover, the Veteran's adjustment disorder symptoms cause clinically significant distress or impairment in social and occupational functioning.  See November 2011 VA psychiatric examination report.  

As a result of the foregoing, the Board thus finds that the Veteran is unable to secure and follow a substantially gainful occupation due to his residuals of prostate cancer and adjustment disorder; entitlement to a TDIU is warranted.  



ORDER

A compensable rating for malaria is denied.

Subject to the laws and regulations governing the payment of monetary benefits, TDIU is granted. 
 

REMAND

PTSD & Adjustment Disorder

In October 2011, the RO received a letter from the Vet Center in Ponce, Puerto Rico suggesting the Veteran had been receiving treatment for PTSD at the facility since August 2009.  The letter also noted that the Veteran identified numerous traumatic events during his combat experience that met the DSM IV criteria for a diagnosis of PTSD.  In November 2011, the Veteran was afforded a VA PTSD examination.  The examiner determined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM IV.  VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093  (Aug. 4, 2014).  As the Veteran's claim was certified to the Board after this date, the DSM-5 controls.  As such, the claim must be remanded so that the Veteran may be afforded a new PTSD examination to determine whether he meets the DSM-5 criteria for a PTSD diagnosis.  

In regard to the Veteran's claim for an increased evaluation for adjustment disorder, he has not been afforded a VA psychiatric examination since November 2011.  He has not had an examination specifically addressing his adjustment disorder since April 2010.  The Veteran asserts that his condition has not been appropriately evaluated.  See, e.g., November 212 Notice of Disagreement.  As the Veteran's most recent VA examination addressing this disability was conducted more than five years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected adjustment disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

On remand, the AOJ should also attempt to obtain pertinent Vet Center records, with the Veteran's assistance.  Updated VA treatment records should also be obtained. 

Skin

The Veteran's tinea versicolor is currently rated at 10 percent disabling.  The Board observes that the Veteran suffers from additional skin conditions, to include psoriasis and lichen simplex chronicus of the ankle.  See, e.g., March 2010 VA skin examination.  The Veteran's service treatment records (STRs) show that he was diagnosed with psoriasis during service.  See October 1969 STRs.  Moreover, records show that the Veteran's psoriasis has, at times prior to the appeal period, covered as much as 40 percent of his body.  See March 2010 VA skin examination.   The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  On remand, the AOJ should make a determination regarding the extent of the Veteran's service-connected skin disability.  The AOJ is asked to distinguish, if possible, which symptoms are attributable to service, which are not, and which overlap, if applicable.   The AOJ is also asked to determine whether or not the Veteran utilizes tropical corticosteroid therapy for his service-connected skin disability.  See Johnson  v. McDonald, 27 Vet. App. 497 (2016).  Thereafter the AOJ should undertake whatever development deemed appropriate to properly adjudicate the Veteran's claim for a higher skin evaluation. 




Scars

The Veteran most recently received a VA scars examination in October 2012.  The examination report only reflects review of the Veteran's right scapular scars which were incurred during service.  The Veteran's October 2012 VA prostate cancer examination report reflects that he has an abdominal scar approximately 16.5 centimeters long, status post radical prostatectomy in 2007.  As the VA scars examiner did not examine this scar or provide commentary on the quality of it, the examination report is inadequate.  On remand, the Veteran should be afforded a new VA scars examination to determine the nature and severity of all scars that are related to the Veteran's service or his service-connected disabilities. 

Prostate Cancer/Urinary Incontinence

The Veteran received a VA examination to determine the current severity of his urinary incontinence/residuals of prostate cancer in October 2012.  Several weeks later, the Veteran was treated for renal colic secondary to ureterolithiasis.  See October 2012 VA urology note.  He was also diagnosed with pyuria and microhematuria which was thought to be secondary to ureterolithiasis.  As a result of the foregoing, the October 2012 VA examination report is no longer adequate.  The AOJ is directed to request an addendum opinion regarding the current severity of his urinary incontinence/residuals of prostate cancer. The provider should document all genitourinary symptoms associated with the Veteran's prostate cancer.  A physical examination is not required unless one is deemed necessary. 

Left & Right Lower Extremity Lymphedema

VA rating regulations do not have a diagnostic code for lymphedema.  As such, the Veteran's lymphedema has been rated by analogy under 38 C.F.R. § 4.104, DC 7114.  It is unclear, based on the evidence of record, if the Veteran would qualify for a higher evaluation under a different diagnostic code.  Of particular note is DC 7121.  As such, the Veteran should be afforded a new VA examination.  The examiner should document the Veteran's brachial index, if feasible, and should document all pertinent symptoms associated with the Veteran's lymphedema.  Thereafter, the AOJ should determine whether the Veteran's lymphedema symptoms warrant a higher evaluation under any appropriate diagnostic code. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes and associate them with the claims file, continue to associate updated VA treatment notes with the claims file until the case is recertified to the Board.

2.  Request that the Veteran identify any pertinent private treatment records that have not been associated with the record.  Then attempt to obtain any identified records, and psychiatric treatment records from the Vet Center with his assistance.

3.  Notify the Veteran that he may submit lay statements from himself and from others who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his lymphedema, adjustment disorder, urinary incontinence, and skin condition symptoms during the appeal period (since July 2011). 

Also notify him that he may submit lay statements from himself and from others who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his PTSD symptoms. 

He should be provided an appropriate amount of time to submit this lay evidence.

4.  After updated treatment records have been obtained schedule the Veteran for new a VA examination to determine the current nature and severity of his bilateral lower extremity lymphoma.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should attempt to document the Veteran's brachial index.  The examiner should document all manifestations related to this condition so that the AOJ can determine the appropriate diagnostic code to evaluate the condition.

5.  After updated treatment records have been obtained, 
request an addendum opinion regarding the current severity of the Veteran's urinary incontinence/residuals of prostate cancer.  The claims file must be made available to, and reviewed by, the examiner.   The provider should document all genitourinary symptoms associated with the Veteran's prostate cancer.  The Veteran's October 2012 treatment for renal colic, ureterolithiasis, pyuria, and microhematuria must be discussed.  A physical examination is not required unless one is deemed necessary.

6.  After updated treatment records have been obtained schedule the Veteran for new a VA examination to determine the current nature and severity of his service-connected scars.  The claims file must be made available to, and reviewed by, the examiner.  The previous examiners have limited their discussions to the Veteran's right scapular scars; however, the record suggests that these examinations were incomplete, at least insofar as the Veteran has a significant abdominal scar due to his prostatectomy.  The examiner should discuss the location, nature and severity of all scars related to the Veteran's active duty and/or service-connected disabilities. 

7.  After updated treatment records have been obtained schedule the Veteran for new a VA examination to determine the current nature and severity of his skin conditions.  The claims file must be made available to, and reviewed by, the examiner.   The record reflects that the Veteran also suffers from lichen chronicus and psoriasis, which was diagnosed during service.  The examiner should attempt to differentiate between symptoms attributable to each condition and identify any overlapping symptoms.  The examiner should also determine whether the Veteran utilizes topical steroid medication to treat his service-connected skin condition. 

8.  After updated treatment records have been obtained schedule the Veteran for new a VA psychiatric examination to determine the current nature and severity of his psychiatric disability(s).  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct a thorough examination and answer the following inquiries:

(a) Rule in or exclude a diagnosis of PTSD in light of the Veteran's Vietnam combat service.

(b) What is the current nature and severity of the Veteran's psychiatric disability 

Full rationale must be given for any opinion provided.

9.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


